United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                              _____________

                              No. 00-1216MN
                              _____________

Girish Chandra Sahu, M.D.,             *
                                       *
            Appellant,                 *
                                       *
      v.                               *
                                       *
Mayo Foundation; Mayo Graduate         *
School of Medicine; Mayo Clinic;       * On Appeal from the United
Robert Cofield, M.D., Dean; Mark       * States District Court
Reider, Administrator; Jane K.         * for the District of
Campion, Director of Diversity; D. E. * Minnesota.
McAlpine, M.D., Faculty; Larry Martin, *
M.D., Faculty; Tracy Tomac, M.D.,      * [Not To Be Published]
Resident; Shalene Phelan, Resident;    *
Virginia Hofman, M.D., Resident; Dean *
Watkins, M.D., Resident; David M.,     *
Nursing Staff; Doe, 1-10,              *
                                       *
            Appellees.                 *
                                  ___________

                       Submitted: May 2, 2001
                           Filed: May 16, 2001
                               ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.
       Girish Chandra Sahu appeals the District Court’s1 adverse grant of summary
judgment in his employment discrimination action under Title VII, the Americans With
Disabilities Act (ADA), the Rehabilitation Act (RA), the Age Discrimination in
Employment Act (ADEA), and 42 U.S.C. §§ 1981, 1983, and 1985. He filed this
action, which also included a state-law defamation claim, after he was terminated from
the Mayo Graduate School of Medicine psychiatric residency program. Having
reviewed the record and the parties’ briefs, see Carter v. St. Louis Univ., 167 F.3d 398,
400-01 (8th Cir. 1999) (de novo standard of review), we affirm.

       The District Court did not abuse its discretion by determining Sahu’s case was
ripe for summary judgment. See Stanback v. Best Diversified Prods., Inc., 180 F.3d
903, 910-11 (8th Cir. 1999). We agree with the Court that his claims under Title VII,
the ADA, and the ADEA were time-barred, see 42 U.S.C. § 2000e-5(e)(1) (requiring
Title VII retaliation and race and national-origin discrimination claims be filed with
EEOC within 300 days after alleged unlawful employment practice); 42 U.S.C. §
12117(a) (applying § 2000e-5 procedures to ADA charges); 29 U.S.C. § 626(d)(2)
(300-day filing requirement under ADEA); Dring v. McDonnell Douglas Corp., 58 F.3d
1323, 1327-28 (8th Cir. 1995) (accrual date is date when adverse employment action
is communicated to plaintiff); and that he was not entitled to an equitable modification
of the limitations period, see Lawrence v. Cooper Communities., Inc., 132 F.3d 447,
451 (8th Cir. 1998) (equitable tolling); Beshears v. Communications Servs., Inc., 930
F.2d 1348, 1351 (8th Cir. 1991) (same); Dring, 58 F.3d at 1329 (equitable estoppel);
Conner v. Reckitt & Colman, Inc., 84 F.3d 1100, 1102 (8th Cir. 1996) (continuing
violation).

     As to Sahu’s timely claims, he failed to establish he was handicapped, see
Crawford v. Runyon, 37 F.3d 1338, 1341 (8th Cir. 1994) (under RA, employee must


      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
                                           -2-
first show he was member of protected class, i.e., handicapped); he did not show
defendants’ non-discriminatory reasons for his termination (multiple performance-
related deficiencies) were pretextual, see Brogren v. Minnesota, 236 F.3d 399, 408-09
(8th Cir. 2000) (where employee did not meet burden of demonstrating genuine issue
of pretext, which would allow inference or support actual findings of purposeful
discrimination, § 1981 claim failed); and the allegedly defamatory statements made
during the evaluation process to which he consented were privileged, see Johnson v.
Baptist Med. Ctr., 97 F.3d 1070, 1073-74 (8th Cir. 1996) (comments made in
evaluating Missouri resident physician were privileged under Restatement (Second) of
Torts § 583, as consent can make privileged otherwise defamatory statements);
LeBaron v. Minn. Bd. of Public Defense, 499 N.W.2d 39, 42 (Minn. App. 1993)
(applying § 583 in another context).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-